DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the portion of the heat shield" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 7, it is not clear if the limitation “the portion of the heat shield” refers to the “first portion”, “second portion”, or some other third portion of the heat shield.
Allowable Subject Matter
Claims 1-3, 6 and 8-11 allowed.
The following is an examiner’s statement of reasons for allowance:  
The temperature zone control system as claimed in claim 1 was not found in or suggested by the art, specifically: a reactant source cabinet configured to be at least partially evacuated; a vessel base configured to hold solid source chemical reactant therein, the vessel base configured to be disposed within the reactant source cabinet; a lid coupled to a distal portion of the vessel base, the lid comprising one or more lid valves; a plurality of gas panel valves configured to deliver gas from a gas source to the vessel; a first heating element configured to heat the one or more lid valves; and a heat shield, a first portion of which is disposed between the one or more lid valves and the vessel base, and a second portion of which is disposed between the first heating element and the plurality of gas panel valves, the heat shield configured to impede a transfer of heat from the lid valve to the vessel base. More specifically, the heat shield, a first portion of which is disposed between the one or more lid valves and the vessel base, and a second portion of which is disposed between the first heating element and the plurality of gas panel valves, the heat shield configured to impede a transfer of heat from the lid valve to the vessel base was not found in or suggest by the art.
The closest prior art is Verghese et al (US 2018/0094351 A1) which teaches a reactant source cabinet 1350 configured to be at least partially evacuated; a vessel base 480 configured to hold solid source chemical reactant therein, the vessel base 480 configured to be disposed within the reactant source cabinet 1350; a lid coupled 113 to a distal portion of the vessel base, the lid comprising one or more lid valves 420, 424, 428, 432, 436; a plurality of gas panel valves (known and required but not shown) configured to deliver gas from a gas source to the vessel; a first heating element 1106 configured to heat the one or more lid valves. It does not teach a heat shield. No art was found that teaches a heat shield, a first portion of which is disposed between the one or more lid valves and the vessel base, and a second portion of which is disposed between the first heating element and the plurality of gas panel valves, the heat shield configured to impede a transfer of heat from the lid valve to the vessel base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 5, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716